Order, Supreme Court, New York County (Karla Moskowitz, J.), entered on March 21, 1990, which, inter alia, granted the plaintiff exclusive possession of the marital apartment and directed the defendant to make payments relating to the maintenance of the marital apartment, is unanimously affirmed, with costs and disbursements.
The plaintiffs hearing testimony, while contradicted by the testimony of the defendant, was nonetheless found credible in establishing repeated physical and verbal attacks by defendant. No reason appears to disturb the IAS court’s finding that an award of exclusive possession was necessary to protect the safety of persons and property, and was warranted by the existence of the extreme domestic strife (see, Delli Venneri v Delli Venneri, 120 AD2d 238, 240).
An order of the Family Court, New York County, granting mutual orders of protection to the parties, was not entitled to collateral estoppel or res judicata effect because the Family Court matter was settled by stipulation, without prejudice (Kaufman v Lilly & Co., 65 NY2d 449, 456-457). Further, the Family Court proceeding for an order of protection and the Supreme Court proceeding for exclusive possession lacked the *221identity required for issue or claim preclusion. Concur—Sullivan, J. P., Carro, Milonas, Smith and Rubin, JJ.